Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	In the amendment filed 02/09/2021, the following has occurred: claims 1 and 32 have been amended.  Now, claims 1-7, 9-23, 25-34, 36-39, and 41-54 remain pending with claims 46-48 being withdrawn.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1-7, 9-13, 15-18, 21, 25-29, 32-33, 36-38, 40-43, and 49-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claus, US Patent Application Publication No. 2010/0287127 in view of Curl, US Patent Application Publication No. 2011/0157480.
4.	As per claim 1, Claus teaches a surgery support system, comprising: a hardware-based system (see paragraph 0054) configured to perform tasks including: selecting one or more groups of settings for at least one surgical device in use during a surgical procedure in an operating room (see paragraph 0014; inputting base settings or user settings); determining information from the at least one surgical device (see paragraph 0034; system monitors real time instrument parameters during procedure); correlating the information from the at least one surgical device and the one or more groups of settings (see explicitly teach a network attached computer with a processor and a data storage device storing instructions which, when executed on the processor, cause the computer to perform tasks.  Additionally, Claus does not explicitly state that the request for information is from a terminal remote from the at least one surgical device or modifying at least one of the one or more groups of settings via the user terminal remote form the at least one surgical device.  Curl teaches a computer-based surgery support system, comprising: a network attached computer with a processor and a data storage device storing instructions which, when executed on the processor, cause the computer to perform tasks (see paragraphs 0051-0052), including collecting surgical device setting and parameter information (see paragraph 0018) and receiving a request for setting information from a user terminal remote from the surgical device (See paragraph 0019), modifying at least one of the one or more groups of settings via the user terminal remote form the at least one surgical device (see paragraph 0039), and storing the one or more groups of settings modified via the user terminal (see paragraphs 0082-0083; all data generated by user input commands (as well as all other data recorded by 
5.	As per claim 2, Claus teaches the system of claim 1 as described above.  Claus further teaches the surgical procedure is an eye surgery (see paragraph 0013).
6.	As per claim 3, Claus teaches the system of claim 2 as described above.  Claus further teaches the eye surgery is one of cataract surgery, refractive surgery, laser cataract surgery, vitreoretinal surgery, and glaucoma surgery (see paragraph 0002).
7.	As per claim 4, Claus teaches the system of claim 1 as described above.  Claus further teaches at least a portion of the information from the at least one surgical device in use during the surgical procedure in the operating room is computer-readable information (see claims 22-23).
8.	As per claim 5, Claus teaches the system of claim 4 as described above.  As described above, Claus does not explicitly teach the networked-based system.  Curl further teaches the at least one surgical device is at least a part of network attached equipment in the operating room, and at least a portion of the computer-readable information is obtained from the network attached equipment in the operating room (see paragraphs 0032-0033). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add such features to the system of Claus for the reasons given above with respect to claim 1.
9.	As per claim 6, Claus teaches the system of claim 5 as described above.  Claus further teaches the at least one surgical device includes a computer-based phacoemulsification system (see paragraph 0013).

11.	As per claim 9, Claus teaches the system of claim 6 as described above.  Claus further teaches the information from the at least one surgical device includes diagnostic information of the phacoemulsification system (see paragraph 0036).
12.	As per claim 10, Claus teaches the system of claim 6 as described above.  Claus further teaches the information from the at least one surgical device includes operational information of the phacoemulsification system recorded during the procedure (see paragraph 0040).
13.	As per claim 11, Claus teaches the system of claim 10 as described above.  Claus further teaches the operational information of the phacoemulsification system includes information sampled at regular intervals during the procedure (see paragraph 0040).
14.	As per claim 12, Claus teaches the system of claim 10 as described above.  Claus further teaches the operational information of the phacoemulsification system includes information recorded continuously during the procedure (see paragraph 0038).
15.	As per claim 13, Claus teaches the system of claim 5 as described above.  Claus further teaches the at least one surgical device includes a surgical media center (SMC) arranged to make at least one of an audio recording and a video recording of activity in the operating room during the surgical procedure (see paragraph 0045; i.e. a video analysis of a procedure).
16.	As per claim 15, Claus teaches the system of claim 1 as described above.  Claus further teaches the information from the at least one surgical device includes date and time of the beginning and end of the surgical procedure (see paragraph 0035).

18.	As per claim 17, Claus teaches the system of claim 1 as described above.  Claus further teaches the tasks further include obtaining and storing identifiers of persons present during the procedure, including at least one of a patient on whom the procedure is performed, a surgeon performing the procedure, and operating room staff participating in the procedure and an indicator of their respective duties (see paragraphs 0026 and 0029).
19.	As per claim 18, Claus teaches the system of claim 1 as described above.  Claus further teaches the tasks further include obtaining and storing information of supplies consumed during the procedure, including an identity of the supplies and a respective amount used (see paragraph 0036).
20.	As per claim 21, Claus teaches the system of claim 1 as described above.  Claus further teaches the tasks further include gathering patient feedback information (see paragraph 0026).
21.	As per claim 25, Claus teaches the system of claim 1 as described above.  Claus further teaches the tasks further include generating at least one of a table, a graph, and text and providing the generated at least one of the table, the graph, and the text to the user terminal in response to the request (see paragraph 0055).
22.	As per claim 26, Claus teaches the system of claim 1 as described above.  Claus further teaches storing information of a plurality of procedures (see paragraph 0038); receiving a request for the stored information including an identified analysis of the information and an identified format of analysis results (see paragraph 0055); analyzing the stored information and formatting the analysis results in accordance with the received request (see paragraph 0055); and providing the formatted information to a destination (see paragraph 0056).  

24.	As per claim 28, Claus teaches the system of claim 26 as described above. Claus further teaches the formatted information includes at least one of operating room efficiency, energy usage flow rate, vacuum rate, procedure time. time between procedures, procedures per selected time period, characteristics of a plurality of surgeons, characteristics of a plurality of operating room staff persons, and a comparison of supplies used in a plurality of procedures (see paragraph 0036).
25.	As per claim 29, Claus teaches the system of claim 26 as described above.  Claus further teaches analysis results include a correlation of information pertaining to a plurality of surgical procedures, efficiency, product usage, and phacoemulsification system program settings (see paragraphs 0034-0035).
26.	As per claim 49, Claus teaches the system of claim 1 as described above.  Claus further teaches the recorded information includes at least one of an amount of energy applied to emulsify a lens, an amount of vacuum applied to aspirate, a flow rate, a microscopic view of an operating field, user selected settings of a phacoemulsification system used during the surgical procedure, diagnostic information of the phacoemulsification system, and operation information of the phacoemulsification system (see paragraph 0042).
27.	As per claim 51, Claus teaches the system of claim 1 as described above.  Claus further teaches calculating an evaluation score for the surgical procedure based on the information from the at least one surgical device (see paragraph 0042).
28.	As per claim 53, Claus teaches the system of claim 1 as described above.  Claus further teaches the operations of the at least one surgical device that are controlled are selected from the group comprising vacuum rate, flow rate, aspiration rate, ultrasound power, bottle height, pressurized infusion rate, cut rate, diathermy power, and navigational control (see paragraph 0030).
.

30.	Claim 19-20, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claus, US Patent Application Publication No. 2010/0287127 in view of Curl, US Patent Application Publication No. 2011/0157480 and further in view of Boukhny, US Patent Application Publication No. 2003/0178489.
31.	As per claim 19, Claus teaches the system of claim 18 as described above.  Claus does not explicitly teach an interface to a supplier ordering system, wherein the tasks further include using the interface to order operating room supplies to replenish those consumed during the procedure.  Boukhny further teaches an interface to a supplier ordering system, wherein the tasks further include using the interface to order operating room supplies to replenish those consumed during the procedure (see paragraph 0026). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add such features to the system of Claus with the motivation of maintaining up-to-date inventory supplies.
32.	As per claim 20, Claus teaches the system of claim 19 as described above.  Claus does not explicitly teach using the interface to order the operating supplies further comprises using the interface to automatically order the replenishing after each procedure, according to a set schedule, or as triggered by inventory levels dropping to a predetermined threshold.  Boukhny further teaches using the interface to order the operating supplies further comprises using the interface to automatically order the replenishing after each procedure, according to a set schedule, or as triggered by inventory levels dropping to a predetermined threshold (see paragraph 0026). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add such features to the system of Claus for the reasons given above with respect to claim 19.



34.	Claim 30-31 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claus, US Patent Application Publication No. 2010/0287127 in view of Curl, US Patent Application Publication No. 2011/0157480, and further in view of DeBoer, US Patent Application Publication No. 2008/0281301.
35.	As per claim 30, Claus teaches the system of claim 1 as described above.  Claus does not explicitly teach teaches the tasks further include receiving a type identifier of the user terminal, and the formatting includes formatting for presentation on the identified user terminal type. DeBoer further teaches the tasks further include receiving a type identifier of the user terminal, and the formatting includes formatting for presentation on the identified user terminal type (see paragraph 0099).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add these features to the system of Claus with the motivation of providing versatility and upgradability to similar surgical systems (see paragraph 0004 of DeBoer).
36.	As per claim 31, Claus and DeBoer teaches the system of claim 30 as described above.  As described above, Claus does not explicitly teach the terminal type.  DeBoer further teaches the user terminal is one of a smart phone, a tablet computer, a portable computer, and a desktop computer (see paragraph 0099). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add these features to the system of Claus for the reasons given above with respect to claim 30.
37.	Claims 44-45 recite substantially similar method limitations to system claims 30-31 and, as such, are rejected for similar reasons as given above.

s 14 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Claus, US Patent Application Publication No. 2010/0287127 in view of Curl, US Patent Application Publication No. 2011/0157480 and further in view of Sherman, US Patent Application Publication No. 2006/0142740.
39.	As per claim 14, Claus teaches the system of claim 1 as described above.  Claus does not explicitly teach overlaying surgeon-dictated audio onto SMC data.  Sherman teaches overlaying surgeon-dictated audio onto SMC data (see paragraph 0034).  It would have been obvious to one of ordinary skill in the art at the time of filing to add this feature to the system of Claus for the purpose of providing additional commentary to other medical personnel (see paragraph 0035 of Sherman).
40.	Claim 34 recites substantially similar method limitations to system claim 14 and, as such is rejected for similar reasons as given above.

41.	Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over of Claus, US Patent Application Publication No. 2010/0287127 in view of Curl, US Patent Application Publication No. 2011/0157480 and further in view of Austin, US Patent Application Publication No. 2008/0030345.
42.	As per claims 22-23, Claus teaches the system of claim 1 as described above.  Claus does not explicitly teach providing feedback to at least one of a manufacturer's customer service, marketing, sales, technical support, and research and development of at least one device in the operating room.  Austin teaches providing feedback to at least one of a manufacturer's customer service, marketing, sales, technical support, and research and development of at least one medical device.  Austin teaches providing feedback to at least one of a manufacturer's customer service, marketing, sales, technical support, and research and development of at least one device in the operating room.  Austin teaches providing feedback to at least one of a manufacturer's customer service, marketing, sales, technical support, and research and development of at least one medical device (see paragraphs 0243, 0249, and 0252; a variety of users including sales representatives can be provided with feedback regarding various 

Response to Arguments
43.	In the remarks filed 02/09/2021, Applicant argues that Curl does not teach storing the one or more groups of settings modified via the user terminal.
44.	In response to Applicant’s argument, the rejections have been updated to cite paragraphs 0082-0083 of Curl.  These portions of Curl further show that all data collected during a surgical procedure, including user input commands, is stored in memory.  Therefore, it is respectfully maintained that this limitation encompasses the teachings of Curl.  Additionally, it is noted that Applicant further argues that Curl does not teach using the stored settings for a later, different procedure.  However, the limitations recited in the claims do not correspond to this argument.  The claims recite adjusting operating parameters of the at least one surgical device based on the modified settings.  As recited in the claims the “at least one surgical device,” is “in use during a surgical procedure.”  Therefore, the claims only recite using the modified settings to adjust the operating parameters of the current surgical device during the current procedure.

Conclusion
45.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
46.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
47.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
48.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
49.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
50.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626